     8:20-cv-00307-BCB-SMB Doc # 10 Filed: 11/02/20 Page 1 of 14 - Page ID # 100




                        IN THE UNITED STATE DISTRICT COURT
                           FOR THE DISTRICT OF NERBASKA

KUECKER LOGISTICS GROUP, INC.,               )          CASE NO. 8:20-CV-00307
                                             )
         Plaintiff,                          )
                                             )
v.                                           )   ANSWER, AFFIRMATIVE DEFENSES,
                                             )        AND COUNTERCLAIMS
GREATER OMAHA PACKING CO. INC.,              )      (JURY TRIAL DEMANDED)
                                             )
         Defendant.                          )
                                             )

         COMES NOW the Defendant, Greater Omaha Packing Co., Inc. (Greater
Omaha), and for its Answer, Affirmative Defense, and Counterclaims against the
Plaintiff, Kuecker Logistics Group, Inc. (Kuecker), states and alleges as follows:
                                        PARTIES
         1.      Greater Omaha is without sufficient knowledge to admit or deny the
allegations contained in Paragraph 1 of Kuecker's Complaint; therefore, Greater Omaha
denies these allegations.
         2.      Greater Omaha admits the allegations contained in Paragraph 2 of
Kuecker's Complaint.
                              JURISDICTION AND VENUE
         3.      Greater Omaha denies the allegations contained in Paragraph 3 of
Kuecker's Complaint.
         4.      Greater Omaha denies the allegations contained in Paragraph 4 of
Kuecker's Complaint.
                               FACTUAL BACKGROUND
         5.      Greater Omaha admits the allegations contained in Paragraph 5 of
Kuecker's Complaint.
         6.      Greater Omaha admits the allegations contained in Paragraph 6 of
Kuecker's Complaint.
         7.      Greater Omaha admits the allegations contained in Paragraph 7 of
Kuecker's Complaint.
 8:20-cv-00307-BCB-SMB Doc # 10 Filed: 11/02/20 Page 2 of 14 - Page ID # 101




      8.     Greater Omaha admits the allegations contained in Paragraph 8 of
Kuecker's Complaint.
      9.     In response to Paragraph 9 of Kuecker's Complaint, Greater Omaha
states the documents that Kuecker has attached to its Complaint speak for themselves;
thus, Greater Omaha denies the allegations in Paragraph 9.
      10.    Greater Omaha denies the allegations contained in Paragraph 10 of
Kuecker's Complaint.
      11.    Greater Omaha denies the allegations contained in Paragraph 11 of
Kuecker's Complaint.
      12.    Greater Omaha denies the allegations contained in Paragraph 12 of
Kuecker's Complaint.
      13.    Greater Omaha denies the allegations contained in Paragraph 13 of
Kuecker's Complaint.
      14.    In response to Paragraph 14 of Kuecker's Complaint, Greater Omaha
states the documents that Kuecker has attached to its Complaint speak for themselves;
thus, Greater Omaha denies the allegations in Paragraph 14.
      15.    Greater Omaha denies the allegations contained in Paragraph 15 of
Kuecker's Complaint.
      16.    Greater Omaha denies the allegations contained in Paragraph 16 of
Kuecker's Complaint.
      17.    Greater Omaha denies the allegations contained in Paragraph 17 of
Kuecker's Complaint.
      18.    Greater Omaha denies the allegations contained in Paragraph 18 of
Kuecker's Complaint.
      19.    Greater Omaha denies the allegations contained in Paragraph 19 of
Kuecker's Complaint.
      20.    Greater Omaha denies the allegations contained in Paragraph 20 of
Kuecker's Complaint.
      21.    Greater Omaha denies the allegations contained in Paragraph 21 of
Kuecker's Complaint.




                                        -2-
 8:20-cv-00307-BCB-SMB Doc # 10 Filed: 11/02/20 Page 3 of 14 - Page ID # 102




      22.    Greater Omaha denies the allegations contained in Paragraph 22 of
Kuecker's Complaint.
      23.    Greater Omaha denies the allegations contained in Paragraph 23 of
Kuecker's Complaint.
      24.    Greater Omaha denies the allegations contained in Paragraph 24 of
Kuecker's Complaint.
                              FIRST CAUSE OF ACTION
                                 Breach of Contract
      25.    No response is required to Paragraph 25.
      26.    Greater Omaha denies the allegations contained in Paragraph 26 of
Kuecker's Complaint.
      27.    Greater Omaha denies the allegations contained in Paragraph 27 of
Kuecker's Complaint.
      28.    Greater Omaha denies the allegations contained in Paragraph 28 of
Kuecker's Complaint.
      29.    Greater Omaha denies the allegations contained in Paragraph 29 of
Kuecker's Complaint.
                             SECOND CAUSE OF ACTION
                           Foreclosure of Construction Lien
      30.    No response is required to Paragraph 30.
      31.    Greater Omaha states the allegations contained in Paragraph 31 of
Kuecker's Complaint constitute legal aversions to which no response is required.
Wherefore, it is denied.
      32.    Greater Omaha denies the allegations contained in Paragraph 32 of
Kuecker's Complaint.
      33.    Greater Omaha denies the allegations contained in Paragraph 33 of
Kuecker's Complaint.
      34.    Greater Omaha denies the allegations contained in Paragraph 34 of
Kuecker's Complaint.
      35.    Greater Omaha admits that Kuecker filed a construction lien in Douglas
County, Nebraska; Greater Omaha denies the remaining allegations contained in
Paragraph 35 of Kuecker's Complaint.


                                         -3-
  8:20-cv-00307-BCB-SMB Doc # 10 Filed: 11/02/20 Page 4 of 14 - Page ID # 103




       36.    Greater Omaha denies the allegations contained in Paragraph 36 of
Kuecker's Complaint.
                                THIRD CAUSE OF ACTION
                                   Unjust Enrichment
       37.    No response is required to Paragraph 37 of Kuecker's Complaint.
       38.    Greater Omaha denies the allegations contained in Paragraph 38 of
Kuecker's Complaint.
       39.    Greater Omaha denies the allegations contained in Paragraph 39 of
Kuecker's Complaint.
       40.    Greater Omaha denies the allegations contained in Paragraph 40 of
Kuecker's Complaint.
       41.    Greater Omaha denies the allegations contained in Paragraph 41 of
Kuecker's Complaint.
       42.    Greater Omaha denies the allegations contained in Paragraph 42 of
Kuecker's Complaint.
       43.    Greater Omaha denies each and every allegation in Kuecker's Complaint
except those allegations specifically admitted herein and those allegations constituting
admission against Kuecker's interests. Greater Omaha denies that Kuecker is entitled to
any of the relief requested in its Answer.
                                AFFIRMATIVE DEFENSES
       By way of further answer and defense, Greater Omaha states the following
affirmative defenses:
       44.    Kuecker's Complaint fails to state a claim upon which relief may be
granted.
       45.    Kuecker failed to join a necessary party.
       46.    Kuecker's construction lien was filed in bad faith.
       47.    Kuecker's claims may be barred in whole or in part by the applicable
statute of limitation or statute or repose.
       48.    Kuecker's claims are barred in whole or in part by the doctrines of
estoppel, laches, unclean hands, and/or waiver.
       49.    Greater Omaha alleges the affirmative defenses of offset and setoff.



                                              -4-
  8:20-cv-00307-BCB-SMB Doc # 10 Filed: 11/02/20 Page 5 of 14 - Page ID # 104




       50.       Kuecker has failed to mitigate its alleged damages, if any.
       51.       Greater Omaha alleges the defenses of accord and satisfaction,
anticipatory breach, breach of contract, lack of and/or failure of consideration,
impossibility, legal rescission, repudiation, and voidance.
       52.       Greater Omaha alleges the defenses of fraud in the inducement,
fraudulent   /     false   misrepresentation,    fraudulent    concealment,     and   material
misrepresentation.
       53.       Kuecker's Complaint is barred in part because its claims are cumulative
and duplicative.
       54.       Plaintiff's Complaint is barred by the doctrine of election of remedies.
       55.       Each and every claim and allegation in Kuecker's Complaint is subject to
binding arbitration.
       56.       Kuecker's claims are barred in whole or in part because any alleged
damages were caused, if at all, by the acts and/or omissions of third parties outside the
control of Greater Omaha, and Greater Omaha is not responsible for same.
       57.       Greater Omaha reserves the right to assert any additional affirmative
defenses that become known as this case progresses.
                                        JURY DEMAND
       Greater Omaha demands a jury trial on all issues triable to a jury.
                                    PRAYER FOR RELIEF
       WHEREFORE, Greater Omaha respectfully requests an order dismissing
Kuecker's Complaint with prejudice, taxing costs against Kuecker, and awarding such
other and further relief as the Court deems fair and just.
                                      COUNTERCLAIMS
       COMES NOW Counterclaimant Greater Omaha Packing Company, Inc. (Greater
Omaha), by and through its undersigned attorneys, and for their Counterclaims against
Kuecker Logistics Group Inc. (Kuecker), states and alleges as follows:
                                         THE PARTIES
       1.        Greater Omaha is a Nebraska-based corporation with its principal place of
business in Omaha, Nebraska.




                                              -5-
  8:20-cv-00307-BCB-SMB Doc # 10 Filed: 11/02/20 Page 6 of 14 - Page ID # 105




       2.     Kuecker is a Missouri-based corporation with its principal place of
business in Belton, Missouri.
                                JURISDICTION AND VENUE
       3.     This Court has federal diversity jurisdiction over this dispute pursuant to
28 U.S.C. § 1332 because there is complete diversity of citizenship and the amount in
controversy exceeds $75,000.00.
       4.     Venue is proper in this judicial District pursuant to 28 U.S.C. § 1391
because it is where a substantial part of the events giving rise to this dispute occurred.
                                FACTUAL ALLEGATIONS
       5.     Greater Omaha is an Omaha-based company that processes and ships
beef to wholesalers around the world.
       6.     Unlike other meat packing companies, Greater Omaha processes and
ships its beef from a single production and distribution facility in Omaha, Nebraska.

       A.     Kuecker's Warehouse Execution System.

       7.     In 2017, Kuecker submitted a proposal to Greater Omaha for the design,
construction, and integration of a Warehouse Execution System. Kuecker marketed its
proposal as a way to modernize and streamline Greater Omaha's warehouse
distribution operations.
       8.     Pursuant to Kuecker's proposal, Kuecker would design and construct a
$23 million automated distribution system that could store, retrieve, and load processed
beef for shipment to domestic customers and customers around the world.
       9.     Kuecker marketed its Warehouse Execution System as consisting of two
separate, yet interrelated components: (1) a Warehouse Control System, and (2) a
Warehouse Management System.
       10.    The Warehouse Control System includes the hardware and equipment
necessary to run the automated distribution center. This includes, but is not limited to,
conveyor systems, carousel sorters, palletizing systems, and catwalk systems.
       11.    The Warehouse Management System includes all of the software and
engineering services needed to automate the equipment. This includes, but is not
limited to, software and programming that tracks, monitors, and palletizes boxes that
enter and exit Greater Omaha's processing and distribution facility.


                                           -6-
 8:20-cv-00307-BCB-SMB Doc # 10 Filed: 11/02/20 Page 7 of 14 - Page ID # 106




      12.    Below are pictures provided by Kuecker to Greater Omaha of a fully
integrated and automated Warehouse Execution System:




   Figure 1: Pictures of a Box Storage System included in Kuecker's formal proposal to
             Greater Omaha for a fully integrated Warehouse Execution System.
      B.     False Representations.

      13.    In submitting its formal proposal, Kuecker made several written and oral
representations to Greater Omaha regarding the functionality and efficiencies of its
hardware and software.
      14.    In its written proposal, for example, Kuecker included a Return on
Investment (ROI) analysis reflecting significant cost savings through the implementation
of Kuecker's automated system.
      15.    In one projection, Kuecker represented and/or assured Greater Omaha an
ROI of over $43,680,000.00 over a seven-year period.


                                         -7-
  8:20-cv-00307-BCB-SMB Doc # 10 Filed: 11/02/20 Page 8 of 14 - Page ID # 107




       16.       The single largest component of Kuecker's projected ROI was the
implementation of a "Box Optimization" feature.
       17.       This feature was marketed to Greater Omaha as a tool for increasing
efficiencies and profits by presenting the optimal "allocation" for the particular order
being built. According to Kuecker, this feature alone would result in a projected ROI of
$6,240,000.00 per year after the first year of implementation.
       18.       Kuecker made several other representations to Greater Omaha in the
course of submitting its proposal including, but not limited to, the following:
            a) That Kuecker's Warehouse Execution System, if implemented, "will give
                 Greater Omaha Packing Co. a great deal of flexibility and a more efficient
                 system moving forward";
            b) That Kuecker would "honor [its] promises, fulfill [its] customers' requests,
                 finish the job on time, and offer continued professional support";
            c)   That Kuecker's Warehouse Execution System, if implemented, will reduce
                 workers' compensation claims, reduce damage to boxes, reduce the need
                 for forklift equipment, and enhance safety;
            d) That Kuecker would "install [Greater Omaha's] system, manage [Greater
                 Omaha's] project, and provide all of the training and startup assistance
                 that [Greater Omaha] requires";
            e) That Kuecker's software would increase Greater Omaha's ROI "with
                 improved inventory tracking, greater material handling efficiency, and
                 improved shipping times"; and
            f)   That Kuecker would provide "a single installation and startup plan for the
                 entire system with no gaps in timeline between the original system and
                 these [software] enhancements."
       19.       Relying on these and other assurances and/or representations from
Kuecker, Greater Omaha contracted with Kuecker for the design, construction, and
integration of a Warehouse Execution System in May 2017.

       C.        Problems with Kuecker's Hardware and Software.

       20.       Greater Omaha experienced significant problems with Kuecker's hardware
and software almost immediately upon implementation.


                                              -8-
  8:20-cv-00307-BCB-SMB Doc # 10 Filed: 11/02/20 Page 9 of 14 - Page ID # 108




       21.       In fact, Kuecker's Warehouse Execution System has not properly
functioned one day since it was fully installed and integrated in December 2019.
       22.       Over the past twelve months alone, Greater Omaha has submitted an
excess of five thousand "help tickets" requesting assistance with software and hardware
deficiencies that include, but are not limited to, the following:
            a) Carousel hardware controllers that stall as many as forty times per day;
            b) Insert and Extraction devices that do not function properly, requiring
                 manual resets;
            c)   Carousels that freeze or stop as many as fifty times per day, creating
                 significant downtime in operations;
            d) Conveyor systems that freeze or stop as many as one-hundred times a
                 day, requiring manual reset;
            e) Palletizers that frequently "purge," shutting down operations completely;
            f)   Experimental software patches that cause unexpected and lengthy delays
                 in automatic operation.
            g) Software that does not notify Kuecker's system of cleared accumulation
                 lanes, causing frequent system shut-downs; and
            h) Software faults that result in boxes continuously circulating Greater
                 Omaha's warehouse.
       23.       Many of the above-referenced deficiencies are a result of Kuecker's failure
to test its equipment and software, its unrealistic deadlines for completing the project,
and its more general inexperience with the software required to run a fully-functional
Warehouse Execution System.
       24.       As a result of these and other deficiencies in Kuecker's hardware and
software, Greater Omaha has and continues to experience frequent and unexpected
delays in its shipping and distribution operations.

       D.        Kuecker Walks Away.

       25.       To date, Kuecker has not, and cannot, provide the technical support and
assistance required to ensure a fully functional and operational Warehouse Execution
System.



                                                -9-
 8:20-cv-00307-BCB-SMB Doc # 10 Filed: 11/02/20 Page 10 of 14 - Page ID # 109




       26.     This is despite Kuecker's assurances to Greater Omaha that it would
"honor its promise, fulfill its customers' requests, finish the job on time, and offer
continued professional support."
       27.     Despite repeated requests from Greater Omaha, Kuecker has also
refused to implement the Box Optimization feature incorporated in its original proposal
to Greater Omaha.
       28.     Without this feature, Greater Omaha is forced to manually check each
order—without the assistance of Kuecker's software—to ensure maximum profitability.
In addition to being unable to achieve the promised ROI from the system, Greater
Omaha experiences an additional $500,000.00 a month in lost profits.
       29.     After Kuecker abandoned its contractual obligations, Greater Omaha was
forced to hire another service provider to provide software support and system
maintenance at a cost exceeding $1.2 million to date, and continues to grow.
       30.     The third-party service provider has confirmed problems with Kuecker's
hardware and software and has performed work that did not require any change or
modifications of Greater Omaha's in-house network.
       31.     Collectively,    Kuecker's   fraudulent   misrepresentations,   inoperable
hardware and software, and refusal to comply with basic contractual requirements has
resulted in frequent and unexpected delays in operations and shipments; customer
complaints; personnel interruptions; lost revenue and profit; and significant out-of-
pocket expenses.
                                      COUNT ONE:
                               BREACH OF CONTRACT CLAIM
       32.     Greater Omaha hereby reincorporates Paragraphs 1 through 32 of its
Counterclaim as if fully set forth again.
       33.     Kuecker breached its contract with Greater Omaha by, among other
things, failing to properly perform services and work with regard to the Warehouse
Execution System, failing to properly integrate the Box Optimization Software, and
failing to timely finish the project.
       34.     Greater Omaha has satisfied all enforceable conditions precedent under
its contract with Kuecker.



                                            - 10 -
 8:20-cv-00307-BCB-SMB Doc # 10 Filed: 11/02/20 Page 11 of 14 - Page ID # 110




       35.    As a direct and proximate result of Kuecker's breach, Greater Omaha has
and continues to sustain out-of-pocket expenses in an amount that is, to date, in excess
of the sum of $7.2 million, plus costs, interest, loss of use damages, and other incidental
and consequential damages in an amount to be proven at trial.
                               COUNT TWO:
                 BREACH OF EXPRESS AND IMPLIED WARRANTIES

       36.    Greater Omaha hereby reincorporates Paragraphs 1 through 35 of its
Counterclaim as if fully set forth again.
       37.    At all times material herein, Kuecker represented and warranted to
Greater Omaha that it would perform its functions in a workmanlike manner.
       38.    Kuecker, however, breached its representations and warranties to Greater
Omaha by, among other ways, failing to properly perform services and work with regard
to the Warehouse Execution System as more fully set forth above.
       39.    As a direct and proximate result of Kuecker's breach, Greater Omaha has
and continues to sustain damages in an amount that is, to date, in excess of the sum of
$7.2 million, plus costs, interest, loss of use damages, and other incidental and
consequential damages in an amount to be proven at trial.
                                COUNT THREE:
                      NEGLIGENT MISREPRESENTATION CLAIM
       40.    Greater Omaha hereby reincorporates Paragraphs 1 through 35 of its
Counterclaim as if fully set forth again.
       41.    In early 2017, before Kuecker entered into the contract with Greater
Omaha for the Warehouse Execution System, Kuecker met with Greater Omaha in
Omaha, Nebraska regarding the project.
       42.    During these meetings, Kuecker told and made written and oral
representations to Greater Omaha including, but not limited to, that Kuecker had the
necessary expertise to construct, design, and integrate a Warehouse Execution
System; that Kuecker was willing and able to provide required technical assistance; and
that the Warehouse Execution System, if implemented, would generate an ROI for
Greater Omaha exceeding $6,240,000.00 per year for seven years.




                                            - 11 -
 8:20-cv-00307-BCB-SMB Doc # 10 Filed: 11/02/20 Page 12 of 14 - Page ID # 111




        43.   Kuecker told and made these representations to Greater Omaha to induce
them to enter into the contract with Defendants to construct the Warehouse Execution
System.
        44.   These representations were false and were, at a minimum, made
negligently and without reasonable care.
        45.   These representations were made to Greater Omaha with the intention
that it would rely upon them.
        46.   Contrary to the aforesaid representations, Kuecker and its agents and/or
employees: (a) did not have experience in fully designing and implementing an end-to-
end automated warehouse system; (b) did not have the expertise or capacity to provide
the technical assistance required for a fully functional and automated system; and (c)
knew, or should have known, that the system provided would not generate the projected
ROIs.
        47.   As a direct and proximate result of these false and negligent
misrepresentations, Greater Omaha has and continues to sustain damages in an
amount that is, to date, in excess of the sum of $7.2 million, plus costs, interest, loss of
use damages, and other incidental and consequential damages in an amount to be
proven.
                                COUNT FOUR:
                     FRAUDULENT MISREPRESENTATION CLAIM
        48.   Greater Omaha hereby reincorporates Paragraphs 1 through 43 of its
Counterclaim as if fully set forth again.
        49.   In the alternative to the claim asserted immediately above, Kuecker told
and made the aforementioned representations to Greater Omaha to induce it to enter
into the contract with Kuecker for the Warehouse Execution System.
        50.   These representations were false, fraudulent, and made to Greater
Omaha with the intention that it would rely upon them.
        51.   Greater Omaha reasonably relied upon these representations in deciding
to contract with Kuecker.
        52.   As a direct and proximate result of these false and fraudulent
misrepresentations, Greater Omaha has and continues to sustain damages in an
amount that is, to date, in excess of the sum of $7.2 million, plus costs, interest, loss of


                                            - 12 -
 8:20-cv-00307-BCB-SMB Doc # 10 Filed: 11/02/20 Page 13 of 14 - Page ID # 112




use damages, and other incidental and consequential damages in an amount to be
proven.
                                   COUNT FOUR:
                           BAD FAITH CONSTRUCTION LIEN
       53.    Greater Omaha hereby reincorporates Paragraphs 1 through 48 of its
Counterclaim as if fully set forth again.
       54.    On or about June 19, 2019, Kuecker recorded a construction lien with the
Register of Deeds in Douglas County, Nebraska against real property owned by Greater
Omaha. The Construction Lien was in the amount of $2,972,622.19.
       55.    As more fully set forth above, Kuecker's Construction Lien overstates the
amount to which it is entitled, and was otherwise filed in bad faith.

                                  PRAYER FOR RELIEF

       WHEREFORE, Greater Omaha respectfully requests an Order for Greater
Omaha as follows:
       1.     Ordering Rescission of the Contracts;
       2.     Damages in excess of $7.2 million for additional out-of-pocket costs to
              operate and repair the system, as well as lost income incurred to date,
              plus other additional damages and costs in amounts to be proven at trial;
       3.     Damages of $6,240,000 per year, for seven (7) years for lost return on
              investment (ROI) as promised;
       4.     Attorney's fees;
       5.     Costs of litigation; and
       6.     Any other further relief as the Court deems fair and equitable.




                                            - 13 -
 8:20-cv-00307-BCB-SMB Doc # 10 Filed: 11/02/20 Page 14 of 14 - Page ID # 113




         DATED this 2nd day of November, 2020.


                                       GREATER OMAHA PACKING CO. INC.,
                                       Defendant,



                                 BY:   /s/ Michael F. Coyle
                                       Michael F. Coyle, #18299
                                       Daniel J. Gutman, #26039
                                       FRASER STRYKER PC LLO
                                       500 Energy Plaza
                                       409 South 17th Street
                                       Omaha, NE 68102
                                       (402) 341-6000
                                       (402) 341-8290 - fax
                                       mcoyle@fraserstryker.com
                                       dgutman@fraserstryker.com


                             CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing Answer, Affirmative Defenses and
Counterclaims was filed electronically on November 2, 2020, with the United States
District Court for the District of Nebraska using the CM/ECF system, which sent
notification of such filing to the following individuals:

         Brian J. Brislen
         Craig F. Martin
         Andrew R. Wilkinson
         Lamson Dugan & Murray LLP
         10306 Regency Parkway Drive
         Omaha, NE 68114

                                       By:       /s/ Michael F. Coyle, #18299




2430301 v3




                                        - 14 -
